            Case 2:20-mc-00017-RSL Document 11 Filed 05/12/20 Page 1 of 3




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8   _______________________________________
                                            )
 9   BOARD OF TRUSTEES OF THE               )
     SOUND RETIREMENT TRUST,                )
10                                          )            Case No. MC20-0017RSL
                           Plaintiff,       )
11              v.                          )
                                            )            ORDER DIRECTING ENTRY OF
12   WIITAMAKI JEWELRY STORE, INC.,         )            JUDGMENT ON GARNISHEE
                                            )            ANSWER
13                         Defendant,       )
                v.                          )
14                                          )
     TIMBERLAND BANK,                       )
15                                          )
                           Garnishee.       )
16   _______________________________________)
17
                                       Summary of Judgment
18
19
           Judgment Creditor:        Board of Trustees of the Sound Retirement Trust
20
           Judgment Debtor:          Wiitamaki Jewelry Store, Inc.
21
           Garnishee-Defendant       Timberland Bank
22
           Garnishment Judgment Amount:            $11,216.55
23
           Garnishment Costs:                      $137.00
24
           Attorney for Judgment Creditor:        Douglas M. Lash
25                                                Barlow Coughran Morales & Josephson, P.S.
26

     ORDER DIRECTING ENTRY OF JUDGMENT
     ON GARNISHEE ANSWER
             Case 2:20-mc-00017-RSL Document 11 Filed 05/12/20 Page 2 of 3




 1          THIS MATTER coming on for consideration upon Plaintiff/Judgment Creditor’s motion
 2   for judgment on the answer of Garnishee-Defendant; it appearing that Garnishee-Defendant has
 3   filed its answer herein stating that it holds funds of the Judgment-Debtor, Wiitamaki Jewelry
 4   Store, Inc., in the sum of $11,216.55; that Judgment Creditor has judgment unsatisfied against
 5   the Judgment Debtor in excess of $11,216.55; that Judgment Creditor’s costs in the amount of
 6   $137.00 in this garnishment action are stated above; that more than twenty (20) days have
 7   elapsed since service of the Writ of Garnishment and Garnishee Defendant’s answer thereto: that
 8   signed affidavit or return of service of the Writ of Garnishment, Application for Writ of
 9   Garnishment including a copy of the judgment entered in this action, indicating service upon the
10   Judgment Debtor by Certified mail, is on file herein now, therefore, it is hereby ORDERED,
11   ADJUDGED AND DECREED as follows:
12          1.        Judgment Creditor shall have judgment against the Garnishee-Defendant in the
13          sum of $11,216.55; such funds to be first applied in satisfaction of the costs and fees
14          taxable herein;
15          2.        Upon payment by Garnishee-Defendant of the aforementioned sum to the registry
16          of this Court, said Garnishee-Defendant shall be automatically discharged from this
17          action.
18          3.        Judgment Creditor shall have judgment against the Judgment Debtor for costs in
19          this garnishment action in the sum of $137.00; said sum shall be added to Judgment
20          Creditor's prior judgment against Judgment Debtor.
21          4.        Upon receipt of the aforementioned payment from the above Garnishee-Defendant,
22          the Clerk is authorized and directed to draw a check on the funds on deposit in the
23          registry of this court in the principal amount of $11,216.55, plus all accrued interest,
24          minus any statutory user fees, payable to Judgment Creditor, c/o Barlow Coughran,
25          Morales & Josephson, P.S., 1325 Fourth Ave., Suite 910, Seattle WA 98101, and mail or
26          deliver the check to Barlow Coughran, Morales & Josephson, P.S., ATTN: Douglas M.

     ORDER DIRECTING ENTRY OF JUDGMENT
     ON GARNISHEE ANSWER                              -2-
            Case 2:20-mc-00017-RSL Document 11 Filed 05/12/20 Page 3 of 3




 1         Lash.
 2         5.      Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 3         satisfaction of judgment to be filed in the underlying action as to the Judgment Debtor.
 4
 5         Dated this 12th day of May, 2020.
 6
 7
                                               A
                                               Robert S. Lasnik
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER DIRECTING ENTRY OF JUDGMENT
     ON GARNISHEE ANSWER                            -3-
